Spain, J.
Appeal from a judgment of the County Court of Albany County (Keegan, J.), rendered October 17, 1989, convicting defendant upon his plea of guilty of the crime of attempted sodomy in the second degree.
Defendant contends that the plea of guilty should be vacated because neither the plea, nor his waiver of his right to appeal, were made knowingly, voluntarily or intelligently. Further, defendant contends that his sentence should be vacated because he was denied his statutory right to challenge his predicate felon status and because the presentence report was defective.
Initially, we note that defendant failed to either move to withdraw his guilty plea or to vacate the judgment of conviction and has therefore failed to preserve his arguments for our review (see, People v Coleman, 203 AD2d 729, 730). If we were to address the merits of defendant’s contentions we would find no error. The record clearly indicates that defendant’s guilty plea was entered voluntarily, knowingly and intelligently (see, People v Moissett, 76 NY2d 909). Prior to accepting defendant’s plea of guilty County Court reviewed, on the record, defendant’s constitutional rights, his acceptance of waivers, the consequences of the plea and the terms of the sentence (see, People v Ramos, 208 AD2d 1052). Further, defendant’s conclusory allegations against his defense counsel fail to establish a denial of meaningful representation (see, People v Baldi, 54 NY2d 137).
Finally, defendant’s contentions regarding sentencing are *763moot because he has fully served his sentence (see, People v McLaine, 64 NY2d 934).
Mercure, J. P., Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.